Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36509 AMPHASTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0702205 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11570 6th Street Rancho Cucamonga, CA 91730 (Address of principal executive offices, including zip code) (909) 980-9484 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13or15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨ No x Indicate by check mark whether the Registrant (1) has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the Registrant’s only class of common stock as of August 8, 2014 was 44,644,159. Table of Contents AMPHASTAR PHARMACEUTICALS, INC. TABLE OF CONTENTS FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 Note About Forward-Looking Statements Part I. FINANCIAL INFORMATION PAGE Item1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosure about Market Risk 26 Item4. Controls and Procedures 27 Part II. OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Default Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item6. Exhibits 47 Signatures 48 Table of Contents NOTE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, or Quarterly Report, contains “forward-looking statements” that involve substantial risks and uncertainties. In some cases, you can identify forward-looking statements by the following words: “may,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing” or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. These statements relate to future events or our future financial performance or condition and involve known and unknown risks, uncertainties and other factors that could cause our actual results, levels of activity, performance or achievement to differ materially from those expressed or implied by these forward-looking statements. These forward-looking statements include, but are not limited to, statements about: · our expectations regarding the sales and marketing of our products, including our enoxaparin product; · our expectations regarding the integrity of our supply chain for our products, including the risks associated with our single source suppliers; · the timing and likelihood of FDA approvals and regulatory actions on our product candidates, manufacturing activities and product marketing activities; · our ability to advance product candidates in our platforms into successful and completed clinical trials and our subsequent ability to successfully commercialize our product candidates; · our ability to compete in the development and marketing of our products and product candidates; · the potential for adverse application of environmental, health and safety and other laws and regulations on our operations; · our expectations for market acceptance of our new products and proprietary drug delivery technologies; · the potential for our marketed products to be withdrawn due to patient adverse events or deaths, or if we fail to secure FDA approval for products subject to the Prescription Drug Wrap-Up program; · our expectations in obtaining insurance coverage and adequate reimbursement for our products from third-party payers; · the amount of price concessions or exclusion of suppliers adversely affecting our business; · our ability to establish and maintain intellectual property on our products and our ability to successfully defend these in cases of alleged infringement; · the implementations of our business strategies, product candidates and technology; · the potential for exposure to product liability claims; · our ability to expand internationally; · our ability to remain in compliance with laws and regulations that currently apply or become applicable to our business both in the United States and internationally; and · our financial performance expectations. You should read this Quarterly Report and the documents that we reference elsewhere in this Quarterly Report completely and with the understanding that our actual results may differ materially from what we expect as expressed or implied by our forward-looking statements. In light of the significant risks and uncertainties to which our forward-looking statements are subject, you should not place undue reliance on or regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified timeframe, or at all. We discuss many of these risks and uncertainties in greater detail in this Quarterly Report, particularly in Part II. Item 1A. “Risk Factors.” These forward-looking statements represent our estimates and assumptions only as of the date of this Quarterly Report regardless of the time of delivery of this Quarterly Report. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Quarterly Report. Unless expressly indicated or the context requires otherwise, references in this Quarterly Report on Form 10-Q to “Amphastar,” “Company,” “we,” “our,” and “us” refer to Amphastar Pharmaceuticals, Inc. and our subsidiaries, unless the context indicates otherwise. Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; in thousands, except share data) June 30, December31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash and restricted short-term investments Accounts receivable, net Inventories, net Income tax refund and deposits Prepaid expenses and other assets Deferred tax assets Total current assets Property, plant, and equipment, net Goodwill and intangible assets, net Other assets Deferred tax assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable Accrued payroll and related benefits Current portion of product return accrual Current portion of deferred revenue Current portion of long-term debt and capital leases Total current liabilities Long-term product return accrual Long-term deferred revenue Long-term debt and capital leases, net of current portion Deferred tax liabilities Total liabilities Commitments and Contingencies: Stockholders’ equity: Preferred stock: par value $.0001; authorized shares—20,000,000; none issued — — Common stock; par value $.0001; authorized shares—300,000,000; issued and outstanding shares—44,635,940 and 38,765,940 at June 30, 2014 and December 31, 2013, respectively 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (268 ) — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. - 1 - Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net revenues $ Cost of revenue Gross profit Operating expenses: Selling, distribution, and marketing General and administrative Research and development Impairment of long-lived assets — — Total operating expenses Income (loss) from operations ) (3,142 ) Non-operating income (expense): Interest income 32 47 60 96 Interest expense, net ) ) (655 ) (542 ) Other income (expense), net ) (610 ) Total other income (expense), net ) ) (1,205 ) (224 ) Income (loss) before income taxes ) (4,347 ) Income tax expense (benefit) ) (1,548 ) Net income (loss) $ ) $ $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted-average shares used to compute net income (loss) per common share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements. - 2 - Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited; in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ ) $ $ ) $ Other comprehensive loss Foreign currency translation adjustment ) — (268 ) — Other comprehensive loss ) — (268 ) — Total comprehensive income (loss) $ ) $ $ ) $ See Accompanying Notes to Condensed Consolidated Financial Statements. - 3 - Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net income (loss) $ ) $ Reconciliation to net cash provided by (used in) operating activities: Impairment of long-lived assets — Loss on disposal of property, plant, and equipment 44 32 Depreciation and amortization of property, plant, and equipment Amortization of product rights, trademarks, and patents Employee share-based compensation expense Non-employee share-based compensation expense Reserve for income tax liabilities — 62 Changes in operating assets and liabilities: Accounts receivable, net Inventories, net ) ) Income tax refund and deposits ) (3 ) Prepaid expenses and other assets ) Income taxes payable ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Acquisition of business ) — Purchases of property, plant, and equipment ) ) Capitalized labor, overhead, and interest on self-constructed assets ) ) Purchase of trademarks and other intangible assets — ) Sales of short-term investments, net — Decrease (increase) in restricted cash ) 50 Deposits and other assets, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock — Net proceeds from exercise of common stock options 13 Costs related to public offering ) — Deferred offering cost — ) Proceeds from borrowing under lines of credit Repayments under lines of credit ) ) Proceeds from issuance of long-term debt — Principal payments on long-term debt ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) — Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash Investing and Financing Activities: Equipment acquired under capital leases $ — $ 44 Supplemental Disclosures of Cash Flow Information: Interest paid $ $ Income taxes paid $ 84 $ 75 See Accompanying Notes to Condensed Consolidated Financial Statements. - 4 - Table of Contents AMPHASTAR PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.General Amphastar Pharmaceuticals, Inc., a California corporation, was incorporated on February 29, 1996 and merged with and into Amphastar Pharmaceuticals, Inc., a Delaware corporation, in July 2004 (hereinafter referred to as “the Company”). The Company is a specialty pharmaceutical company that primarily develops, manufactures, markets, and sells generic and proprietary injectable and inhalation products, including products with high technical barriers to market entry. Most of the Company’s products are used in hospital or urgent care clinical settings and are primarily contracted and distributed through group purchasing organizations and drug wholesalers. The Company’s inhalation products will be primarily distributed through drug retailers once they are brought to market. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2013 and the notes thereto as filed with the Securities and Exchange Commission in the Company’s final prospectus for its initial public offering, or IPO, filed with the SEC pursuant to Rule 424(b) on June 25, 2014. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles, or GAAP, have been condensed or omitted from the accompanying condensed consolidated financial statements. The accompanying year-end condensed consolidated balance sheet was derived from the audited financial statements. The accompanying interim financial statements are unaudited, but reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the Company’s consolidated financial position, results of operations, and cash flows for the periods presented. Unless otherwise noted, all such adjustments are of a normal, recurring nature. The Company’s results of operations and cash flows for the interim periods are not necessarily indicative of the results of operations and cash flows that it may achieve in future periods. 2.Summary of Significant Accounting Policies Basis of Presentation All significant intercompany activity has been eliminated in the preparation of the condensed consolidated financial statements. The unaudited condensed consolidated financial statements have been prepared in accordance with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X. Some information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles, or GAAP, have been condensed or omitted pursuant to those rules and regulations. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the consolidated financial position, results of operations, and cash flows of the Company. The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries: International Medication Systems, Limited, or IMS; Amphastar Laboratories,Inc.; Armstrong Pharmaceuticals,Inc., or Armstrong; Amphastar Nanjing Pharmaceuticals Co., Ltd., or ANP; and Amphastar France Pharmaceuticals, SAS, or AFP. Use of Estimates The preparation of consolidated financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. The principal accounting estimates include: determination of allowances for doubtful accounts and discounts, liabilities for product returns and chargebacks, reserves for excess or unsellable inventory, impairment of long-lived and intangible assets and goodwill, self-insured claims, workers’ compensation liabilities, litigation reserves, stock price volatilities for share-based compensation expense, fair market values of the Company’s common stock, valuation allowances for deferred tax assets, and liabilities for uncertain income tax positions. Foreign Currency The functional currency of the Company and its domestic and Chinese subsidiaries is the U.S. dollar, or USD.The Company’s Chinese subsidiary, ANP, maintains its books of record in Chinese Yuan. These books are remeasured into the functional currency of USD using the current or historical exchange rates. The resulting currency remeasurement adjustments and other transactional foreign exchange gains and losses are reflected in the Company’s statement of operations.The Company’s French subsidiary, AFP, maintains its books of record in Euros, which is the local currency in France and has been determined to be its functional currency. These books are translated to USD at the average exchange rates during the period.Assets and liabilities are translated at the rate of exchange prevailing on the balance sheet date.Equity is translated at the prevailing rate of exchange at the date of the equity transactions.Translation adjustments are reflected in stockholders’ equity and are included as a component of other comprehensive income (loss).Additionally, the Company does not undertake hedging transactions to cover its foreign currency exposure. Comprehensive Income (Loss) For the three and six months ended June 30, 2014, the Company includes its foreign currency translation adjustment as part of its comprehensive loss as a result of the acquisition of Merck, Sharpe & Dohme’s, or Merck’s, Active Pharmaceutical Ingredient, or API, manufacturing business in Éragny-sur-Epte, France in April 2014 (see Note 3).For the three and six months ended June 30, 2013, net income equaled comprehensive income. Financial Instruments The carrying amounts of cash and cash equivalents, short-term investments, accounts receivable, accounts payable, accrued expenses, and short-term borrowings approximate fair value due to the short maturity of these items. A majority of the Company’s long-term obligations consist of variable rate debt and their carrying value approximates fair value. Their carrying value approximates fair value as the stated borrowing rates are comparable to rates currently offered to the Company for instruments with similar maturities. However, the Company has one fixed-rate, long-term mortgage for which the carrying value differs from the fair value and is not remeasured on a recurring basis (see Note13). - 5 - Table of Contents AMPHASTAR PHARMACEUTICALS, INC. NOTES TOCONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Deferred Income Taxes The Company utilizes the liability method of accounting for income taxes. Under the liability method, deferred taxes are determined based on the temporary differences between the financial statements and the tax basis of assets and liabilities using enacted tax rates. A valuation allowance is recorded when it is more likely than not that the deferred tax assets will not be realized. The Company has adopted the with-and-without methodology for determining when excess tax benefits from the exercise of share-based awards are realized. Under the with-and-without methodology, current year operating loss deductions and prior-year operating loss carryforwards are deemed to be utilized prior to the utilization of current-year excess tax benefits from share-based awards. Business Combinations Business combinations are accounted for in accordance with Accounting Standards Codification, or ASC 805, Business Combinations, using the acquisition method of accounting. The acquisition method of accounting requires an acquirer to recognize the assets acquired and the liabilities assumed at the acquisition date measured at their fair values as of that date. Fair value determinations are based on discounted cash flow analyses or other valuation techniques. In determining the fair value of the assets acquired and liabilities assumed in a material acquisition, the Company may utilize appraisals from third party valuation firms to determine fair values of some or all of the assets acquired and liabilities assumed, or may complete some or all of the valuations internally. In either case, the Company takes full responsibility for the determination of the fair value of the assets acquired and liabilities assumed. The value of goodwill reflects the excess of the fair value of the consideration conveyed to the seller over the fair value of the net assets received. Under the acquisition method of accounting, the Company will identify the acquirer and the closing date and apply applicable recognition principles and conditions. Acquisition-related costs are costs the Company incurs to effect a business combination. The Company accounts for acquisition-related costs as expenses in the periods in which the costs are incurred. Recent Accounting Pronouncements In July 2013, the Financial Accounting Standards Board, or FASB, issued an Accounting Standard Update to the accounting guidance to address the diversity in practice related to the financial statement presentation of unrecognized tax benefits as either a reduction of a deferred tax asset or a liability when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. This guidance is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2013. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In April 2014, the FASB issued an accounting standards update that raises the threshold for disposals to qualify as discontinued operations and allows companies to have significant continuing involvement with and continuing cash flows from or to the discontinued operation. It also requires additional disclosures for discontinued operations and new disclosures for individually material disposal transactions that do not meet the definition of a discontinued operation. This guidance will be effective for fiscal years beginning after December 15, 2014, which will be the Company's fiscal year 2015, with early adoption permitted. The Company does not expect the adoption of the guidance will have a material impact on the Company's consolidated financial statements. In May 2014, the FASB issued an accounting standards update that creates a single source of revenue guidance for companies in all industries. The new standard provides guidance for all revenue arising from contracts with customers and affects all entities that enter into contracts to provide goods or services to their customers, unless the contracts are within the scope of other accounting standards. It also provides a model for the measurement and recognition of gains and losses on the sale of certain nonfinancial assets. This guidance must be adopted using either a full retrospective approach for all periods presented or a modified retrospective approach and will be effective for fiscal years beginning after December 15, 2016, which will be the Company's fiscal year 2017. The Company has not yet evaluated the potential impact of adopting the guidance on the Company's consolidated financial statements. In June 2014, the FASB issued an accounting standards update that requires a performance target that affects vesting of a share-based payment award and that could be achieved after the requisite service period to be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant-date fair value of the award. Compensation cost should be recognized over the required service period, if it is probable that the performance target will be achieved. This guidance will be effective for fiscal years beginning after December 15, 2015, which will be the Company's fiscal year 2016, with early adoption permitted. The Company does not expect the adoption of the guidance will have a material impact on the Company's consolidated financial statements. 3.Business Acquisition Acquisition of Merck Sharpe & Dohme’s API Manufacturing Business On April30, 2014, the Company completed its acquisition of Merck Sharpe& Dohme’s, or Merck’s, API manufacturing business in Éragny-sur-Epte, France, which manufactures porcine insulin API and recombinant human insulin API. The purchase price of the transaction on April 30, 2014 totaled €24.8million, or $34.4million, subject to certain customary post-closing adjustments and currency exchange fluctuations. The terms of the purchase include multiple payments over four years as follows (see Note 13): Euros U.S. Dollars (in thousands) At Closing, April 2014 € $ December 2014 December 2015 December 2016 December 2017 500 685 €
